DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 26 September 2022.  The instant application in in continuation of Application No. 15/173,794 with a priority date of 15 August 2013.
Claim(s) 1-18 and 20-21 is/are pending and present for examination.  Claim(s) 1, 7, and 13 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
 
Response to Amendment
Claims 1, 7, and 13 have been amended.
Claim 21 has been newly added.
Claim 19 has been cancelled.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 September 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matheny, USPGPUB No. 2008/0222105, filed on 9 March 2007, and published on 11 September 2008, in view of Berntson et al, USPGPUB No. 2012/0059838, filed on 7 September 2010, and published on 8 March 2012, and in further view of Megdal, U.S. Patent No. 10,332,151, filed on 22 April 2015, and issued on 25 June 2019.
As per independent claims 1, 7, and 13,  Matheny, in combination with Bernston and Megdal, discloses:
A computer-implemented method comprising:
receiving, by one or more computers, a request at a request time that indicates (i) a user that submitted a search query, and (ii) an entity that is referenced by the search query {See Matheny, [0019], wherein this reads over “The search request 105 of the user 104 includes search parameters 99 (e.g. keyword terms, phrases, etc.) for use in helping to identify selected entities 400 from a group 401 of available entities, such that reference links 103 (e.g. a list 107 of hyperlinks 103) to the selected entities 400 are included in the search results 106” and “[t]he entities 400 can include other users 104 (e.g. people, named organizations, etc.) as well as media types such as but not limited to: image files; video files; audio files; Web pages/sites; electronic documents; online advertisements; blogs; and podcasts”};
identifying, by the one or more computers, (i) one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query, and (ii) for each item, a time of when the user consumed the item {See Matheny, [0022], wherein this reads over “For example, based on user 104 interactions with selected entities 400, the private tag 408 set in the tag cloud 502 of the user 104 would be updated without knowledge of the user 104”; and [0025], wherein this reads over “For example, the user 104 could have private tags 408 (i.e. unknown to the user 104) associated with their user profile 504 (see FIG. 8), for example indicating that the user 104 had accessed action movies from on-line video stores in the past month” and “the framework 108 would modify the search request 105 (including the name of the Celebrity A), as further described below, to include a preference for action movies (as evidenced through the assigned "action movie" private tag 408 associated with the tag cloud 502 of the user 104), thereby preferentially weighting the search results 106 to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list 107 of Celebrity A movies/images”} and a prominence of the entity in the item {See Megdal, column 6, lines 31-43, wherein this reads over “According to some embodiments, the invention creates certain geographically defined regions (zones) and aggregates and ranks media points on their prominence within each geographically defined region. The prominence of the media points may be calculated as a function of one or more of the display size, location, type, nature and/or the (estimated) amount of time that a mobile device user is or may be exposed to a media point, as explained above. The invention then influences mobile and Internet ads delivered to users located within the geographically defined region based on the aggregation of media points within the geographically defined region and not the exact position of the user relative to any specific media point”};
determining, based at least on (i) identifying the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query, and (ii) for each item, the time the user consumed the item {See Matheny, [0056], wherein this reads over “A further example of selecting private tags 408 to associate with an entity 400 is using behavioural analysis of a selected user 104. For example, behavioural information 414 related to the selected user 104 could include information such as but not limited to: history of access to certain entities 400 including entity type and frequency/timing of access; history of access to new entities 400 not from the usual certain entities 400; identification details of the browser 207 and/or of device 101 of the user; information on the user and/or user device 101 obtained from a third party information database (not shown)--example air miles or other reward programs; browsing behaviour and/or user profile, shopping profile, or other user profile data not included in the public tags 406; or a combination thereof”} and the prominence of the entity in the item {See Megdal, column 6, lines 31-43, wherein this reads over “According to some embodiments, the invention creates certain geographically defined regions (zones) and aggregates and ranks media points on their prominence within each geographically defined region. The prominence of the media points may be calculated as a function of one or more of the display size, location, type, nature and/or the (estimated) amount of time that a mobile device user is or may be exposed to a media point, as explained above. The invention then influences mobile and Internet ads delivered to users located within the geographically defined region based on the aggregation of media points within the geographically defined region and not the exact position of the user relative to any specific media point”}, a level of familiarity of the user with the entity, wherein a level of familiarity of a first entity is higher than a level of familiarity of a second entity when a first time that an item associated with the first entity was consumed by the user is closer in time to the request time than a second time that an item associated with the second entity was consumed by the user {See Matheny, [0060], wherein this reads over “Another example of window 512 configuration is where the window 512 could be set up as a container or queue for holding the tags 408 resident for a specified period of time, e.g. say a 90 day window. Therefore, any resident tag 408 older than the specified time period would be deleted from the window 512, bearing in mind that the actual tags 408 included in the tag cloud 502a,b are for representing the searching behaviour/preferences of the entity 400a,b.”};
determining, by the one or more computers and based at least on the determined level of familiarity, a position of a knowledge card that is to be presented in a search results page in response to the request with respect to a listing of search results that is also to be presented in the search results page in response to the request {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images.”}; and
providing, by the one or more computers and in response to the request, data that causes the knowledge card to be presented within the search results page such that a position of the knowledge card presented within the search results page corresponds to the determined position {See Bernston, [0018], wherein this reads over “[a]ccording to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card.”; and [0046], wherein this reads over “[t]he entity card (with the first subset of content bound to it) is provided to, for example, a search component, or other component that can facilitate rendering a representation of the entity card on a user's computing device” and “the second subset of content can be provided to the search component or other component along with an answer map (e.g., a data structure specifying a search-results page layout) that establishes the relative locations on the search-results page at which the entity card and the overflow content is to be displayed, resulting, for example, in a search-result page layout such as the layout of search-results page 400, illustrated in FIG. 4.”}. 
As per the claimed feature of “providing, by the one or more computers and in response to the request, data that causes the knowledge card to be presented within the search results page such that a position of the knowledge card presented within the search results page corresponds to the determined position,” Berntson discloses that “[a]ccording to various embodiments, the search service binds the subset of answers to an entity card, and provides a search-results page that includes a representation of the entity card.”  See Berntson, [0018].  Additionally, Berntson discloses that “the representation 420 of the entity card includes a displayed entity name 426, an image 428 associated with the entity, a hyperlink 432 to an official site corresponding to the entity, additional hyperlinks 434 associated with the official site 432, and a set 436 of answers associated with the entity.”  See Berntson, [0042].  Wherein Berntson discloses including a plurality of relevant search results within the bounds of an entity card (i.e. the knowledge card), it would have been obvious to one of ordinary skill in the art to improve the prior art of Matheny with that of Berntson for the predictable result of a system wherein the search results of Matheny may be categorized and grouped and displayed within a knowledge card (as disclosed by Berntson) according to relevance and rank position.
Additionally, as per the claimed feature of “a prominence of the entity in the item,” it is noted that the prior art combination of Matheny and Bernston fails to disclose said features.
Megdal is directed to the invention of a system for using media points to influence content delivery.  Specifically, Megdal discloses that “the invention creates certain geographically defined regions (zones) and aggregates and ranks media points on their prominence within each geographically defined region” wherein “[t]he prominence of the media points may be calculated as a function of one or more of the display size, location, type, nature and/or the (estimated) amount of time that a mobile device user is or may be exposed to a media point, as explained above.”  See Megdal, column 6, lines 31-43.  That is, Megdal discloses an invention where the prominence related to specific media points may be determined (i.e. a prominence of the entity in the item).  Furthermore, the determination of the prominence may be based upon a calculated function “of one or more of the display size, location, type, nature and/or the (estimated) amount of time that a mobile device user is or may be exposed to a media point.”  See Megdal, column 6, lines 31-43.  Wherein Megdal is directed to the invention of determining the prominence, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Matheny and Bernston with that of Megdal for the predictable result of a system wherein the prominence of the media items disclosed by Matheny may be determined according to the aforementioned function “of one or more of the display size, location, type, nature and/or the (estimated) amount of time that a mobile device user is or may be exposed.”
As per dependent claims 2, 8, and 14, Matheny, in combination with Bernston and Megdal, discloses:
The computer-implemented method of claim 1, wherein determining the position of the knowledge card comprises:
identifying, by the one or more computers, one or more knowledge elements that are related to the entity that is referenced by the search query {See Matheny, [0022], wherein this reads over “based on user 104 interactions with selected entities 400, the private tag 408 set in the tag cloud 502 of the user 104 would be updated without knowledge of the user”; and [0024], wherein this reads over “determine the selected entities 400 based on the tags 405 and search parameters 99”}; 
assigning, by the one or more computers, rank scores to one or more of the knowledge elements based at least on the identified one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”}; and
determining, by the one or more computers, the position of the knowledge card based at least on the rank scores assigned to the one or more of the knowledge elements {See Matheny, [0074], wherein this reads over “then reorder the search results based on these private tags”; and [0077], wherein this reads over “receives the search request, compare it to the entries in the index, and returns results in the form of the search results”}. 
As per dependent claims 3, 9, and 15, Matheny, in combination with Bernston, discloses:
The computer-implemented method of claim 2, wherein determining the position of the knowledge card based at least on the rank scores assigned to the one or more of the knowledge elements comprises:
identifying, by the one or more computers, search results that are determined to be responsive to the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”};
assigning, by the one or more computers, rank scores to one or more of the search results that are determined to be responsive to the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”}; and
determining, by the one or more computers, the position of the knowledge card based at least on the rank scores assigned to the one or more of the knowledge elements relative to the rank scores assigned to the one or more of the search results that are determined to be responsive to the search query {See Bernston, [0046], wherein this reads over ““[t]he entity card (with the first subset of content bound to it) is provided to, for example, a search component, or other component that can facilitate rendering a representation of the entity card on a user's computing device” and “the second subset of content can be provided to the search component or other component along with an answer map (e.g., a data structure specifying a search-results page layout) that establishes the relative locations on the search-results page at which the entity card and the overflow content is to be displayed, resulting, for example, in a search-result page layout such as the layout of search-results page 400, illustrated in FIG. 4.”}. 
As per dependent claims 4, 10, and 16, Matheny, in combination with Bernston and Megdal, discloses:
The computer-implemented method of claim 1, comprising: 
identifying, by the one or more computers, knowledge elements that are related to the entity that is referenced by the search query {See Matheny, [0022], wherein this reads over “based on user 104 interactions with selected entities 400, the private tag 408 set in the tag cloud 502 of the user 104 would be updated without knowledge of the user”; and [0024], wherein this reads over “determine the selected entities 400 based on the tags 405 and search parameters 99”};
assigning, by the one or more computers, rank scores to the knowledge elements based at least on the identified one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Matheny, [0025], wherein this reads over “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images”};
selecting, by the one or more computers, one or more of the knowledge elements based at least on the rank scores assigned to the knowledge elements {See Matheny, [0074], wherein this reads over “then reorder the search results based on these private tags”; and [0077], wherein this reads over “receives the search request, compare it to the entries in the index, and returns results in the form of the search results”}; and 
providing, by the one or more computers and in response to the request, data that causes the knowledge card presented within the search results page to include the selected one or more of the knowledge elements {See Matheny, [0074], wherein this reads over “then reorder the search results based on these private tags”; and [0077], wherein this reads over “receives the search request, compare it to the entries in the index, and returns results in the form of the search results”}. 
Claims 5, 6, 11, 12, 17, and 18 is/are rejected under Matheny, in view of Bernston and Megdal, and in further view of Li et al, USPGPUB No. 2013/0173604, filed on 30 December 2011, and published on 4 July 2013.
As per dependent claims 5, 11, and 17, Matheny discloses “the framework 108 would modify the search request 105, as further described below, to include a preference for action movies, thereby preferentially weighting the search results to include exclusively Celebrity A action movies or to otherwise rank Celebrity A action movies higher in the list of Celebrity A movies/images” which would read upon the claimed feature of “identifying, by the one or more computers, one or more search results that are determined to be responsive to the search query.”  See Matheny, [0025].
As per the claimed features of “providing, by the one or more computers and in response to the request, data that causes the one or more search results that are determined to be responsive to the search query to be presented within the search results page such that a position of the one or more search results that are determined to be responsive to the search query does not overlap with the position of the knowledge card presented within the search results page,” it is noted that Figure 4 of Li discloses features which would read upon said claimed features. {See Li, Figure 4}.  Li discloses that two entities that may match a search request are disambiguated via one or more matching results groups.  See Li, [0045].  As provided in Figure 4, Li allows for search results to be categorized into groups such as elements 440 and 460 (i.e., knowledge cards).  As further provided in Figure 4, elements 440 and 460 are positioned below a position of the one or more search result.  Specifically, Li discloses that “the system may output a list of matching entities, potentially ordered by level of match, from which the user can select an entity representative of the user's present search purpose” and “the search query may provide insufficient information so that the system 100 elects to ask the user or apply other processes to determine one or more entities for which to provide search results.”  See Li, [0024].  Additionally, Li discloses that “a level of match between the user query and the entity associated with a result, historical query information of the user or other users (e.g., if the user was previously searching for presidents and then searched for "Lincoln", the user more likely means President Abraham Lincoln rather than Lincoln, Nebr. the city or Lincoln the automobile brand)."  See Li, [0026].  Accordingly, Li would disclose a system of providing search results (i.e. “the one or more search results that are determined to be responsive to the search query to be presented within the search results page) which may be indented (i.e., “a position of the one or more search results that are determined to be responsive to the search query does not overlap with the position of the knowledge card presented within the search results page”) from the other remaining search results.  Wherein Li discloses the aforementioned features directed to ranked search results, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Matheny and Bernston for the predictable result of providing the search results and knowledge card in a manner wherein the search results do not overlap with the position of the knowledge card presented in the search results page.
As per dependent claims 6, 12, and 18, Matheny, in combination with Bernston, Megdal, and Li discloses:
The computer-implemented method of claim 1, wherein the determined position is a position that is above a position of a listing of search results that are determined to be responsive to the search query and that are presented within the search results page, a position that is below a position of one or more search results that are determined to be responsive to the search query that are presented within the search results page, or that is beside a listing of one or more search results that are determined to be responsive to the search query that are presented within the search results page {See Li, Figure 4, wherein elements 440 and 460 are displayed in a position that is below the position of one or more search results}. 
Claim 20 is/are rejected under Matheny, in view of Bernston, Megdal, and Li, and in further view of Cheng et al, USPGPUB No. 2014/0280112, filed on 15 March 2013, and published on 18 September 2014.
As per dependent claim 20, Matheny, in combination with Bernston, Megdal, Li, and Cheng, discloses:
The computer-implemented method of claim 1, wherein determining the level of familiarity of the user with the entity is further based on a count of the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Cheng, [0056], wherein this reads over “An impression count for a product record may be the number of times the product record was included in search results for the query that is the subject of the method 500. In some embodiments, the impression count for a product record only counts as an impressions instances when the product record was included in the search result and was actually viewed by a user, e.g. transmitted as part of a web page rendered on a display device on a customer computing device 106 or other document representing the search results”}.
The combination of Matheny, Bernston, Megdal, and Li fails to disclose the claimed feature of “wherein determining the level of familiarity of the user with the entity is further based on a count of the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query.”  Cheng is directed to the invention of search result ranking by department wherein confidence scores are utilized to determine relevant search results.  Specifically, Cheng discloses that “[a]n impression count for a product record may be the number of times the product record was included in search results for the query that is the subject of the method 500” wherein “the impression count for a product record only counts as an impressions instances when the product record was included in the search result and was actually viewed by a user, e.g. transmitted as part of a web page rendered on a display device on a customer computing device 106 or other document representing the search results.”  See Cheng, [0056].  That is, Cheng discloses a system wherein impression counts (i.e. a count indicating consumption of an item by a user) are determined for records which were included in a search result (i.e. associated with an entity that is referenced by a search query).  Wherein Cheng discloses the use of the aforementioned impression counts, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art combination of Matheny, Bernston, Megdal, and Li with that of Cheng for the predictable result of a system wherein the behavioral information may be determined based upon the impression count of Cheng.
Claim 21 is/are rejected under Matheny, in view of Bernston and Megdal, and in further view of Zheleva et al, USPGPUB No. 2011/0314039, filed on 18 June 2010, and published on 22 December 2011.
As per dependent claim 21, Matheny, in combination with Bernston, Megdal, and Zheleva, discloses:
The computer-implemented method of claim 1, wherein determining the level of familiarity of the user with the entity is further based on an elapsed time between a first time and a most recent consumption time of one of the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query {See Zheleva, [0037], wherein this reads over “Considering the first user, u1, the media items that were consumed by this user are selected from the usage log 200. Then the time difference between the timestamps of each consecutive media item is calculated. Those that are less than the threshold are grouped together into a session, and when the time difference is greater than the threshold a new session is created. For example, it can be seen that, for u1, media items m1, m2 and m3 were consumed consecutively with only a few minutes separating each timestamp”}.
The prior art combination of Matheny, Bernston, and Megdal fails to disclose the feature of “determining the level of familiarity of the user with the entity is further based on an elapsed time between a first time and a most recent consumption time of one of the one or more items that have been indicated as consumed by the user and that are associated with the entity that is referenced by the search query.”
Zheleva is directed to the invention for a media recommendation technique that utilizes both individual information about a user's media consumption and information from a wider media consumption community wherein a statistical model is developed that captures latent, underlying characteristics across media consumption sessions of the users in the community.  Zheleva further discloses that media items in this context can refer to music (songs), books, photographs, videos, films, news stories, blog and microblog postings (such as Twitter), social networking updates, or any other type of media that is consumed in sessions by users. Specifically, Zheleva discloses that “considering the first user, u1, the media items that were consumed by this user are selected from the usage log 200” whereinafter “the time difference between the timestamps of each consecutive media item is calculated.”  See Zheleva, [0037].  That is, Zheleva discloses a system wherein the time difference (i.e. an elapsed time) between the consumption of a media item may be determined (i.e. between a first time and a most recent consumption time).  Wherein Matheny discloses a system for searching for media items using a search query, it would have been obvious before the effective filing date of the instant application to improve the prior art combination of Matheny, Bernston, and Megdal with that of Zheleva for the predictable result of determining a level of familiarity by calculating a time difference between the consumption of a media item as so disclosed by Zheleva.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly-cited prior art combination provided in view of Applicant’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152


/PK/